
	
		I
		112th CONGRESS
		1st Session
		H. R. 219
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to ensure
		  the integrity of the Social Security trust funds by requiring the Managing
		  Trustee to invest the annual surplus of such trust funds in marketable
		  interest-bearing obligations of the United States and certificates of deposit
		  in depository institutions insured by the Federal Deposit Insurance
		  Corporation, and to protect such trust funds from the public debt
		  limit.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Preservation Act of
			 2011.
		2.Investment of the
			 Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
			 Insurance Trust Fund
			(a)In
			 generalSection 201(d) of the Social Security Act (42 U.S.C. 401(d)) is
			 amended—
				(1)by inserting
			 (1) after (d);
				(2)by striking
			 Such investments may be made only and inserting the following:
			 Except as provided in paragraph (2), such investments may be made
			 only;
				(3)by striking the
			 last sentence; and
				(4)by adding at the
			 end the following new paragraph:
					
						(2)(A)The Managing Trustee
				shall determine the annual surplus (as defined in subparagraph (B)) for each of
				the Trust Funds as of the end of each fiscal year. The Managing Trustee shall
				ensure that such annual surplus is invested, throughout the next following
				fiscal year, in—
								(i)marketable interest-bearing
				obligations of the United States or obligations guaranteed as to both principal
				and interest by the United States, purchased on original issue or at the market
				price, or
								(ii)certificates of deposit in insured
				depository institutions (as defined in section 3(c)(2) of the
				Federal Deposit Insurance
				Act).
								(B)For purposes of this paragraph, the
				annual surplus for either of the Trust Funds as of the end of a
				fiscal year is the excess (if any) of—
								(i)the sum of—
									(I)in the case of the Federal Old-Age
				and Survivors Insurance Trust Fund, the amounts appropriated to such Trust Fund
				under paragraphs (3) and (4) of subsection (a) for the fiscal year,
									(II)in the case of the Federal
				Disability Insurance Trust Fund, the amounts appropriated to such Trust Fund
				under paragraphs (1) and (2) of subsection (b) for the fiscal year, and
									(III)in either case, the amount
				appropriated to such Trust Fund under section 121(e) of the Social Security
				Amendments of 1983 for the fiscal year, and any amounts otherwise credited to
				or deposited in such Trust Fund under this title for the fiscal year,
				over
									(ii)the amounts paid
				or transferred from such Trust Fund during the fiscal
				year.
								.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to annual surpluses as of the end of fiscal years beginning on or after October
			 1, 2011.
			3.Protection of the
			 Social Security Trust Funds from the public debt limit
			(a)Protection of
			 Trust FundsNotwithstanding any other provision of law—
				(1)no officer or
			 employee of the United States may—
					(A)delay the deposit
			 of any amount into (or delay the credit of any amount to) the Federal Old-Age
			 and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust
			 Fund or otherwise vary from the normal terms, procedures, or timing for making
			 such deposits or credits, or
					(B)refrain from the
			 investment in public debt obligations of amounts in either of such Trust
			 Funds,
					if a purpose
			 of such action or inaction is to not increase the amount of outstanding public
			 debt obligations, and(2)no officer or
			 employee of the United States may disinvest amounts in either of such Trust
			 Funds which are invested in public debt obligations if a purpose of the
			 disinvestment is to reduce the amount of outstanding public debt
			 obligations.
				(b)Protection of
			 benefits and expenditures for administrative expenses
				(1)In
			 generalNotwithstanding subsection (a), during any period for
			 which cash benefits or administrative expenses would not otherwise be payable
			 from the Federal Old-Age and Survivors Insurance Trust Fund or the Federal
			 Disability Insurance Trust Fund by reason of an inability to issue further
			 public debt obligations because of the applicable public debt limit, public
			 debt obligations held by such Trust Fund shall be sold or redeemed only for the
			 purpose of making payment of such benefits or administrative expenses and only
			 to the extent cash assets of such Trust Fund are not available from month to
			 month for making payment of such benefits or administrative expenses.
				(2)Issuance of
			 corresponding debtFor purposes of undertaking the sale or
			 redemption of public debt obligations held by the Federal Old-Age and Survivors
			 Insurance Trust Fund or the Federal Disability Insurance Trust Fund pursuant to
			 paragraph (1), the Secretary of the Treasury may issue corresponding public
			 debt obligations to the public, in order to obtain the cash necessary for
			 payment of benefits or administrative expenses from such Trust Fund,
			 notwithstanding the public debt limit.
				(3)Advance notice
			 of sale or redemptionNot less than 3 days prior to the date on
			 which, by reason of the public debt limit, the Secretary of the Treasury
			 expects to undertake a sale or redemption authorized under paragraph (1), the
			 Secretary of the Treasury shall report to each House of the Congress and to the
			 Comptroller General of the United States regarding the expected sale or
			 redemption. Upon receipt of such report, the Comptroller General shall review
			 the extent of compliance with subsection (a) and paragraphs (1) and (2) of this
			 subsection and shall issue such findings and recommendations to each House of
			 the Congress as the Comptroller General considers necessary and
			 appropriate.
				(c)Public debt
			 obligationFor purposes of this section, the term public
			 debt obligation means any obligation subject to the public debt limit
			 established under section 3101 of title 31, United States Code.
			
